Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/19/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-8 and 11 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regards “an outside diameter” in claim 1, examiner assumes it might indicate outermost diameter.   However, “an outside diameter” the word by itself allows two of diameters in the markup below.  Either one can be read as an outside diameter.  It is advised to further defined to clarify (e.g., outermost diameter).  

    PNG
    media_image1.png
    314
    298
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al (US 20070085495 A1) in view of Hara (US 20110291510 A1) and KATO (US 3445692 A).  
As for claim 1, Suzuki discloses a motor comprising: 
a frame (2) having an outside diameter and having an inner surface (inherent); 
a bracket (3) provided at the frame, the bracket comprising a wall portion (31b); 
a brush [0055], and having an outer peripheral surface (brush has an outer peripheral surface anywhere in the brush); 
a terminal portion (3b, “terminal block portion”) [0054, etc.]; and 
an elastic member (4) supporting the brush at the bracket [0055], wherein: 
the elastic member includes a first extending portion (after 4a to brush) [0055], a second extending portion (after 4a to 4b) and a coil portion (4a) between the first extending portion and the second extending portion,  
a part of the second extending portion (pos. and neg.) [0018] of the elastic member is inside the brush (as connected to), the first extending portion is fixed to the terminal portion (Fig. 1), and the wall portion is arranged between the brush and the terminal portion (Fig. 1). 
Note that “a terminal portion” is interpreted 3b as it is a terminal block portion.  The mere term “terminal” has many meanings. In case of electrical terminal portion, it also can be 4b or 6 in Fig. 4, or 105 in Figs. 21-22. 
Suzuki is silent to disclose:

(2) an annular magnet attached to the inner surface of the frame; 
(3) a columnar brush formed of carbon; and a commutator contacting the outer peripheral surface of the brush; 
These are obvious matters.  A plurality of prior arts have been discovered.  See section “prior art made of record”.  Especially, carbon brush and commutator contacting the outer peripheral surface of the brush is notoriously old and well known in the art.  
Re (1), Hara (US 20110291510 A1) teaches small size brush vibrating motor, with a frame (2) having an outside diameter of 10 millimeters or less [0031].  Further, a brush and a commutator contacting the outer peripheral surface of the brush (Fig. 7) [0004, 0034]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Suzuki with that of Hara for small size.  Note that Hara further teaches [0034] “a permanent magnet and bonded to an inner wall surface of the motor casing 2”.  This implies an annular magnet (due to a magnet, not magnets). 
Re (2-3), KATO (US 3445692 A) teaches small size brush vibrating motor, with an annular magnet (6), a columnar brush (13) formed of carbon (13), and a commutator (12) contacting the outer peripheral surface of the brush.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Suzuki with that of KATO for simple construction, great workability, capable of easy assembly, low manufacturing cost. 


As for claim 3, Suzuki as combined teaches the motor according to claim 1, comprising a rotation axis defining a rotation axis direction (shaft axis), wherein HARA teaches (Fig. 1) the bracket (6) includes an opening portion facing the brush (11) in the rotation axis direction of the motor.  Suzuki teaches brushes are connected to power supply terminals 4.  Hara and Suzuki corresponds in structure. 
As for claim 4, Suzuki as combined teaches the motor according to claim 3, wherein HARA teaches (Fig. 1, see markup below) the commutator (10) is disposed at an inner side of the opening portion, and wherein a first part (1) of the opening portion facing the brush, the commutator, and a second part (2) of the opening portion are lined in a radial direction.  

    PNG
    media_image2.png
    201
    334
    media_image2.png
    Greyscale



As for claim 6, Suzuki as combined teaches the motor according to claim 1, wherein a rib (Figs.7-13, arrow in markup below) is provided at an outer peripheral surface of the bracket, and wherein the rib contacts the inner surface of the frame.  

    PNG
    media_image3.png
    385
    379
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
(1) the frame having an outside diameter of 10 millimeters or less;  
Narusawa (US 6081055 A) teaches small size brush vibrating motor, with a frame (2) having an outside diameter of 10 millimeters or less (C.1, L.64).  
Segawa (US 20040169426 A1, US 6740999 B1) teaches small size brush vibrating motor, with a frame (2) having an outside diameter of 10 millimeters or less [0019]. 
Ibata et al. (US 20020089247 A1, US 6628025 B2) teaches small size brush vibrating motor, with a frame (200) having an outside diameter of 10 millimeters or less [0051]. 
(2) an annular magnet attached to the inner surface of the frame; 
UDA et al (US 20030155836 A1) – “ring magnet” [0040].  
Koyanagi (US 8334627 B2, US 20100289364 A1) – ring magnet (Fig. 1, 4). 
Kuroda (US 8264112 B2, US 20110266907 A1) - ring magnet (Fig. 1F, J, 3A-3C). 
Iizuka et al (US 20080030095 A1), Matsushita (US 5157294 A) teaches an annular magnet. 
Yasuda (US 5952745 A) teaches small size brush motor, with an annular magnet (“a cylindrical field magnet”, abstract, etc.).   
(3) a columnar brush formed of carbon; 
Kuroda (US 8264112 B2, US 20110266907 A1) - columnar brush (Figs. 6B, 7B). 
UDA et al (US 20030155836 A1) – “carbon brush” [0003, 0010, etc.] and columnar brush (Fig. 1)
Strobl (US 4746829 A) - “carbon brush” (C.1, L.17).  
Mabuchi (US 4574215 A) - “carbon brush” (C.1, L.54).  
Yasuda (US 5952745 A) teaches further a columnar brush (9, Fig. 5), and a commutator (12) contacting the outer peripheral surface of the brush.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834